Per Curiam.
Defendant, convicted of aggravated rape and sentenced to an indeterminate term of up to 30 years, appeals from an order denying postconviction relief, claiming that he should be permitted to withdraw his guilty plea upon which the conviction was based. We affirm.
Contrary to what defendant argues, the record does disclose a factual basis for the plea and the evidence supports the postconviction court’s factual determination that defendant’s counsel represented him effectively and did not promise defendant a limited sentence of only 5 years in return for his plea.
Affirmed.